Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 16 (and dependent claims) is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is directed to a computer readable  medium.  The claim remains silent regarding the transitory nature of the computer readable medium. The specification does not explicitly exclude ineligible signal embodiments. Thus interpretation of medium allows for non-eligibly patentable subject matter such as the mentioned propagation medium, data structure. Such propagation media (carrier waves, signals...) do not fall into one of the eligible statutory classes of invention (process, machine, article of manufacture, or composition of matter) Therefore, the claim is rejected as being nonstatutory.  Applicant is advised that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be corrected by amending to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim.  Other terms that exclude the signal embodiments may be acceptable upon review.
Claim Objections
Claims 1-22 are objected to because of the following informalities:  The independent claims recite “a relative distance” and “the determined relative distance”, but claim 4, 11, 19 recite “the relative distance”. While not considered indefinite, the claims should use consistent language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 3-4, 10-11, 18-19 recites the limitation "wherein a first dimension of the second texture size is Y, the first dimension of the first texture size is 2Y, and the first dimension of the third texture size is X”.  There is insufficient antecedent basis for this limitation in the claim. The recited “the first dimension” for the first and third texture has not been previously defined, it is only defined for the second texture.
Allowable Subject Matter
Claims 1-22 overcome the prior art. Claims 1-2, 5-9, 12-15 are allowed.
Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more 
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616